Dowling, J.:
The action is brought for a reformation of a policy of burglar insurance by the inclusion therein of a statement in amendment of the warranties, statements and agreements contained *876in the policy, so as to show a prior loss by William Morris & Co., plaintiff’s assignors, and a prior rejection of burglary insurance by another insurance company, and for the damages claimed to have been sustained by plaintiff’s assignors by reason of burglary or theft covered by the policy in question as amended. It is claimed that this policy was returned to the defendant for correction so as to show the amendments now sought to be made, and that the defendant agreed so to amend the same. By the particulars now sought, the defendant, among other things, seeks to obtain the name of the person whom the plaintiff’s assignors claimed to have informed that they had sustained a prior loss by theft; also the representative of the defendant to whom the policy is claimed to have been, returned for correction, and the person who agreed to change the policy in the manner set forth in the complaint. The other particulars asked for are along the same general line.
The defendant, being a corporation which acts only through its representatives, is entitled to know the names of the persons in its employ or representing it, with whom the plaintiff’s assignors claim they made the special agreement in question. (Sittig v. Cohen, 130 App. Div. 689.)
It appears from the defective bill of particulars heretofore served that one Harry A. Wilkus and one Bernard Frank are in a position to furnish the plaintiff with information concerning many of the matters upon which particulars are sought.
The order appealed from will, therefore, be reversed, with ten dollars costs and disbursements, and the motion for a further bill of particulars granted, with ten dollars costs.
Ingraham, P. J., Clarke, Soott and Hotchkiss, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.